IN THE SUPREME COURT OF MISSISSIPPI

                               NO. 2005-SA-00104-SCT

STATE OF MISSISSIPPI AND J. K. STRINGER,
JR., IN HIS OFFICIAL CAPACITY AS STATE
FISCAL OFFICER, AND JIM HOOD, ATTORNEY
GENERAL OF THE STATE OF MISSISSIPPI, EX
REL. THE STATE OF MISSISSIPPI

v.

THE BOARD OF LEVEE COMMISSIONERS FOR
THE YAZOO-MISSISSIPPI DELTA

DATE OF JUDGMENT:                        12/20/2004
TRIAL JUDGE:                             HON. WILLIAM G. WILLARD, JR.
COURT FROM WHICH APPEALED:               COAHOMA COUNTY CHANCERY COURT
ATTORNEYS FOR APPELLANTS:                MEREDITH McCOLLUM ALDRIDGE
                                         HAROLD EDWARD PIZZETTA, III
ATTORNEYS FOR APPELLEE:                  WILLIAM F. GOODMAN, JR.
                                         JOHN G. CORLEW
                                         GEORGE R. FAIR
                                         JOHN P. HENSON
                                         RICHARD G. NOBLE
                                         FRANK OWEN CROSTHWAIT, JR.
NATURE OF THE CASE:                      CIVIL - STATE BOARDS AND AGENCIES
DISPOSITION:                             AFFIRMED - 06/15/2006
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

      BEFORE COBB, P.J., DICKINSON AND RANDOLPH, JJ.

      RANDOLPH, JUSTICE, FOR THE COURT:

¶1.   Section 7(4) of House Bill 1279 (2004) reads:

      During the period beginning upon July 1, 2004, and through June 30, 2005, the
      Board of Levee Commissioners of the Yazoo-Mississippi Delta Levee District,
      upon demand of the State Fiscal Officer, shall transfer to the State Treasurer
      a sum or sums not exceeding a total of Five Million Dollars ($5,000,000),
      which shall be deposited into the Budget Contingency Fund.
On July 1, 2004, J.K. Stringer, Jr., the State Fiscal Officer, made demand upon the Board of

Levee Commissioners of the Yazoo-Mississippi Delta Levee District (“Board”) for

$5,000,000.00 pursuant to Section 7(4). Thereafter, the Board filed suit in the Coahoma

County Chancery Court. In seeking a declaration that the legislation was unconstitutional

and an injunction preventing its enforcement, the Board averred that: (1) Section 7(4) was

unconstitutional because it had not been properly publicized or referred to committee as

required by Article 11, Section 234 of the Mississippi Constitution; (2) the Legislature did

not have the authority to require the transfer of Board funds and, therefore, Section 7(4)

violated Article 11, Section 227 et seq. of the Mississippi Constitution; (3) the legislation

violated the separation of powers doctrine in Article 1, Sections 1 and 2 of the Mississippi

Constitution by “infring[ing] and encroach[ing] upon the constitutionally invested powers

of the Levee Board”; and (4) the legislation violated Article 3, Section 17 of the Mississippi

Constitution and the 14 th Amendment of the United States Constitution by directing the

taking of Board property without due compensation or due process.

¶2.    The learned chancellor agreed with the Board and granted summary judgment in their

favor, declaring Section 7(4) of House Bill 1279 unconstitutional and enjoined the State from

enforcing the legislation. From that final judgment, the State appeals.

                                          FACTS

¶3.    Under Article 11 of the Mississippi Constitution of 1890, “maintenance of a levee

system in the State was made mandatory.” Yazoo & M.V.R. Co. v. Board of Mississippi

Levee Com’rs, 188 Miss. 889, 195 So. 704, 705 (1940). Therefrom, two levee districts were


                                              2
created by the state legislature: the Mississippi Levee District and the Yazoo-Mississippi

Delta Levee District. See id. “The Yazoo-Mississippi Delta levee district comprises all of

the northern counties of the state which are subject to overflow from the Mississippi river.”

Ham v. Board of Levee Com’rs for Yazoo-Mississippi Delta, 83 Miss. 534, 35 So. 943

(1904).   The Levee Board of the Yazoo-Mississippi Delta Levee District itself “was

originally created by chapter 168, Laws of 1884, and was recognized and continued by

section 227 et seq. of the state Constitution.” Clark v. Miller, 142 Miss. 123, 105 So. 502,

505 (1925). Article 11, Section 232 of the Constitution of 1890 specifically provides that,

“[t]he commissioners of said levee district shall have supervision of the erection, repair, and

maintenance of the levees in their respective districts ... .” Miss. Const. art. 11, Section 232

(emphasis added). Article 11, Section 237 states, “[t]he legislature shall have full power to

provide such system of taxation for said levee districts as it shall, from time to time, deem

wise and proper.” Miss. Const. art. 11, Section 237 (emphasis added). Article 11, Section

234 mandates that:

       [n]o bill changing the boundaries of the district, or affecting the taxation or
       revenue of the Yazoo-Mississippi Delta Levee District ... shall be considered
       by the legislature unless said bill shall have been published in some newspaper
       in the county in which is situated the domicile of the board of levee
       commissioners of the levee district to be affected thereby, for four weeks prior
       to the introduction thereof into the legislature; and no such bill shall be
       considered for final passage by either the senate or house of representatives,
       unless the same shall have been referred to, and reported on, by an appropriate
       committee of each house in which the same may be pending; and no such
       committee shall consider or report on any such bill unless publication thereof
       shall have been made as aforesaid.

Miss. Const. art. 11, Section 234 (emphasis added).



                                               3
¶4.    House Bill 1279 was initially introduced on February 23, 2004 and thereafter referred

to the Select Committee on Fiscal Stability of the House of Representatives (“Select

Committee”). On February 27, 2004, it was transmitted to the Senate where it was referred

to the Appropriations Committee. Section 7(4) did not appear in the bill initially referred to

either the Select Committee of the House of Representatives or the Appropriations

Committee of the Senate. Instead, Section 7(4) first appeared in the Conference Report

negotiated by a six (6) member Conference Committee of the House of Representatives and

Senate which was filed and adopted on May 9, 2004. On May 14, 2004, the state legislature

signed and enrolled House Bill 1279, which was thereafter signed by the Governor, to

become effective on July 1, 2004.1

¶5.    On June 24, 2004, the Board (“Appellees”) filed a Complaint in chancery court

against the State of Mississippi and J.K. Stringer, Jr. as the State Fiscal Officer,

(“Appellants”) seeking a judgment declaring Section 7(4) unconstitutional and enjoining the

State from confiscating any revenue from the Yazoo-Mississippi Delta Levee District.

Substantively, the Board alleged that Section 7(4) violated: (a) Article 11, Section 234 of

the Mississippi Constitution (failure to publish Section 7(4) in some newspaper in the county

in which is situated the domicile of the Board, i.e. Coahoma County, for four (4) weeks prior

to its introduction in the Legislature; failure, upon information and belief, to have Section

7(4) referred to, or reported on by, an appropriate committee of either the House of

Representatives or the Senate); (b) Article 11, Section 227, et. seq. and Article 1, Section 2



       1
           See paragraph 1 for the text of Section 7(4) of House Bill 1279 (2004).

                                               4
of the Mississippi Constitution (Section 7(4) infringes and encroaches upon the

constitutionally invested powers of the Board by delegating to the State Fiscal Officer the

power to confiscate funds under the Board’s exclusive control; also, Section 7(4) improperly

authorizes the use of Board funds for non-levee purposes); and (c) Article 3, Section 17 of

the Mississippi Constitution and the Fourteenth Amendment of the United States Constitution

(Section 7(4) directs the taking of Board property without due compensation or due process).

¶6.    On July 1, 2004, pursuant to Section 7(4), the State Fiscal Officer made demand upon

the Board for $5,000,000.00. On July 30, 2004, the State answered the Complaint, denying

the Board’s allegations and affirmatively asserting that, “[the Board] cannot overcome the

strong presumption of validity of Section 7(4) of House Bill 1279. See, e.g., Edwards v.

State, 800 So. 2d 454, 460-61 (Miss. 2001).” The Attorney General filed a Motion to

Intervene,2 which was granted on August 9, 2004.

¶7.    On September 9, 2004, the Board filed a Motion for Summary Judgment. The motion

repeated the substantive allegations of the Complaint and was based in part upon affidavits

of Sykes Sturdivant and Steve Stewart. Sturdivant, the President of the Levee Board for the

Yazoo-Mississippi Delta Levee District since January 1997, stated that the Board was funded



       2
           Specifically, the Attorney General stated:

       Plaintiff’s challenge to Section 7(4) ... is such a constitutional challenge
       described in Rule 24(d) [of the Mississippi Rules of Civil Procedure].
       Because Miss. Code Ann. Section 7-5-1 provides that the Mississippi
       Attorney General is the chief legal officer and advisor for the State of
       Mississippi, the Attorney General respectfully seeks permission to intervene
       in this action for the limited purpose of arguing the constitutionality of the
       challenged legislation and to rebut Plaintiff’s constitutional challenge.

                                                5
by revenues generated from properties within the Levee District and had never, to his

knowledge, received funds from the State. He further submitted that the funds available to

satisfy Section 7(4) were revenues generated from properties within the Levee District and

were held as reserves for levee emergencies pursuant to the long-range plans adopted by the

Board. As such, he opined that if required to comply with Section 7(4), the Board might be

forced to tax lands within the Levee District which were not being taxed at the time. Steve

Stewart was the editor and publisher of the Clarksdale Press Register, the only newspaper

published or located in Coahoma County. He stated that, “[n]either Section 7(4), nor House

Bill 1279, in its entirety, has ever been published in the Clarksdale Press Register.”

¶8.    On October 29, 2004, the State filed a Cross-Motion for Summary Judgment and

Opposition to Plaintiff’s Motion for Summary Judgment. Regarding Article 11, Section 234,

the State asserted:

       to the extent it is relevant, Section 234 contains an explicit recognition of the
       Legislature’s authority to enact bills affecting and controlling the revenue of
       levee boards. Furthermore, the Levee Board’s contention that Section 7(4)
       should be struck down because of the Legislature’s alleged noncompliance
       with Section 234's procedural requirements presents a non-justiciable question.

As to Article 11, Section 227, et seq., the State contended:

       [t]he Legislature has inherent authority over public funding matters, limited
       only by express prohibition. The Legislature is endowed with and [has]
       previously utilized its express authority and control over the Levee Board by
       virtue of constitutional and statutory provisions. Because there is no
       prohibition on the Legislature’s inherent authority to enact Section 7(4), and
       because the Legislature has express control over the public funds of the Levee
       Board, Section 7(4) in no way violates Article 11, Section 227 et seq.




                                              6
The State further provided that Section 7(4) did not violate Article 1, Section 2 because,

“[t]he Levee Board’s status as part of the executive branch makes its funds, which are raised

pursuant to State law, subject to the control of the Legislature.” Finally, the State averred

that Section 7(4) did not violate either Article 3, Section 17 of the Mississippi Constitution

or the Fourteenth Amendment of the United States Constitution because “the Legislature’s

proper control of public funds is not a ‘taking’ within the meaning of these constitutional

provisions.”

¶9.    On December 20, 2004, the chancery court granted summary judgment for the Board,

declaring Section 7(4) “unconstitutional and unenforceable at law” and “enjoin[ing] [the

State] from taking any further steps to enforce that purported statutory enactment.” The

chancellor determined that historically, “[e]xcept for perhaps an appropriation for use in

guarding the levees (see Chapter 61 of the Laws of 1918), the Levee Board has not received

any funding from the State of Mississippi either for the erection, repair, maintenance, and

management of the levees within the Levee District or for any other purpose.” 3 Moreover,

the chancellor found existing case law to establish “that the Levee Board is vested ‘with the

plenary authority’ to deal with the erection, maintenance and repair of the levee system in



       3
           Section 2 of Chapter 61, Laws of 1918 - House Bill No. 33 provided:

       That from the amount appropriated, for the year 1918, the sum of ... $30,000
       ... may be used, if demand is made therefor, by the levee commissioners for
       the Yazoo-Mississippi delta levee district, and for the Mississippi levee
       district for the purpose of guarding the levees of said district, in case of high
       water. The sums so expended to be divided between the two districts. The
       Mississippi levee district to receive two thirds and the Yazoo-Mississippi delta
       levee district, one third.

                                              7
[its] discretion for purposes of protecting the property of its district from loss and destruction.

Ham, 35 So. at 946.” As such, the chancellor concluded that the Board “necessarily” has

“authority over and control of, Levee District revenues, including the use of such revenues.

See Bobo [v. Board of Levee Com’rs for Yazoo-Mississippi Delta], [92 Miss. 792, 46 So.

819,] 823 [(1908)] ... see also National Surety Co. v. Miller, [155 Miss. 115,] 124 So. 251,

256 (1929) ... .” Because the Legislature may only address aspects of the levee system to the

extent that “‘it does not infringe upon the proper exercise of powers granted the Levee

Commissioners by the Constitution’ ... Franklin v. Ellis, [130 Miss. 164,] 93 So. 738, 740

(1922)” the chancellor found that Section 7(4)’s mandated transfer of Board funds to the

State Treasurer for general use constituted a “flagrant violation of Article 11.” 4 Furthermore,

the chancellor determined that directing Board funds for non-levee purposes violated “the



       4
           The chancellor specifically found:

       First, any arguable power of the Legislature over the financial affairs of state
       agencies or political subdivisions, such as counties and municipal corporations
       has no application to the Levee Board. The Levee Board is in effect a
       constitutionally created body. It is not a creature of the Legislature like state
       agencies or its political subdivisions. ... Second, the Supreme Court has held
       on numerous occasions that the Legislature may only legislate with respect to
       the levee system to the extent not ‘otherwise provided by the Constitution’ and
       only ‘so long as it does not infringe upon the proper exercise of powers
       granted the Levee Commissioners by the Constitution’ or ‘trench upon any
       constitutional rights.’ E.g., Clark, 105 So. at 505; Franklin, 93 So. at 740;
       Bobo, 46 So. at 824. ... Article 11 does not, as the State argues, provide for
       legislative control over the revenues of the Levee Board. Section 237 merely
       gives the Legislature the power to provide a system of taxation. ... The Levee
       Board has its own constitutionally granted power to levy taxes. See Yazoo &
       M.V.R. Co., 195 So. at 706.

(Emphasis added).

                                                8
prohibition of Article 1, Section 2 of the Constitution, prohibiting one department from

exercising powers properly belonging to another.” 5 Finally, the chancellor held that Section

7(4) was also unconstitutional as it violated Article 11, Section 234.6 From that ruling comes

this appeal.

                                 STANDARD OF REVIEW

¶10.   Summary judgment is required under Miss. R. Civ. P. 56 if the evidence in the record

shows that no genuine issue of material fact exists, and the moving party is entitled to

judgment as a matter of law. See Miss. R. Civ. P. 56(c); Brown v. Credit Center, Inc., 444

So. 2d 358, 362 (Miss. 1983). In analyzing such a determination, this Court “review[s] de

novo the granting or denying of summary judgment and examine[s] all the evidentiary

matters before us - admissions in pleadings, answers to interrogatories, depositions,

affidavits, etc.” Coleman Powermate, Inc. v. Rheem Mfg. Co., 880 So. 2d 329, 332 (Miss.

2004). After viewing all the evidence “in the light most favorable to the party against whom

the motion has been made,” summary judgment will be upheld only when “the moving party

is entitled to judgment as a matter of law.” Pitts v. Watkins, 905 So. 2d 553, 555 (Miss.


       5
       The chancellor stated, “[t]he Legislature is the legislative branch. See Article 4,
Section 33. The Levee Board belongs to the executive branch. See Haley v. State, 108
Miss. 899, 67 So. 498 (1915).”
       6
           Specifically, the chancellor determined:

       Section 7(4) clearly ‘affects’ the revenue of the Levee District; i.e. funds
       generated from Levee District property. It may also affect the taxation of the
       Levee District. If required to comply with Section 7(4), the Levee Board may
       again be required to tax the property located in the Levee District to maintain
       its current level of operations and reserves. It is thus precisely the type of law
       that Section 234 ‘had in mind.’ See Bobo, 46 So. at 823.

                                               9
2005) (quoting Aetna Cas. & Sur. Co. v. Berry, 669 So. 2d 56, 70 (Miss. 1996)). Both

parties in this case agree there is no genuine issue of material fact. Because “[s]tatutory

interpretation is a matter of law which this court reviews de novo,” Wallace v. Town of

Raleigh, 815 So. 2d 1203, 1206 (Miss. 2002), the issue under de novo review is whether

Section 7(4) was unconstitutional, such that the Board was entitled to judgment as a matter

of law.

                                               ISSUES

¶11.      The State raised three issues in its initial brief:

          1. Did the chancery court err in holding that Section 7(4) of House Bill 1279
          (2004) violates Article 11 and Article 1, Section 2 of the Mississippi
          Constitution of 1890 when the Legislature has both inherent and specific
          authority to enact Section 7(4)?
          2. Did the chancery court err in considering whether the Legislature complied
          with the procedures of Article 11, Section 234 of the Mississippi Constitution
          of 1890 when the question of compliance is beyond judicial review?
          3. Did the chancery court err in holding that Section 7(4) of House Bill 1279
          violates Article 3, Section 17 of the Mississippi Constitution of 1890 and the
          14 th Amendment to the United States Constitution when the Levee Board has
          no property rights in the funds at issue?

The Board posits in its brief that the issues are more accurately stated as follows:

          1. Whether Section 7(4) of House Bill 1279 (2004), purporting to confiscate
          Five Million Dollars of Levee Board funds for non-levee purposes, violates
          Article 11 of the Mississippi Constitution of 1890 by impermissibly infringing
          upon the Levee Board’s constitutionally vested plenary authority over the
          levee system and the revenues thereof?
          AND/OR
          2. Whether Section 7(4) of House Bill 1279 (2004) violates Article 3, Section
          17 of the Mississippi Constitution of 1890, and/or denies the due process of
          law guaranteed by the 14th Amendment to the Constitution of the United
          States, by purporting to take the Levee Board’s constitutionally protected
          property without compensation?
          ALTERNATIVELY


                                                  10
       3. Whether, in any event, Section 7(4) of House Bill 1279 (2004) is
       unconstitutional because the Legislature did not honor the legislative due
       process prerequisites (newspaper publication and committee referrals and
       reports) mandated by Article 11, Section 234 of the Mississippi Constitution
       of 1890?

¶12.   In its reply brief the State restated the issues as follows:

       1. Has the Levee Board demonstrated - after resolving all doubts in favor of
       constitutionality - that Section 7(4) violates the clear language of the
       Mississippi Constitution?
       2. Has the Levee Board demonstrated that this Court ... may review the
       Legislature’s compliance with procedural provisions (i.e. Article 11, Section
       234 of the Mississippi Constitution)?

                                         ANALYSIS

¶13.   A “very heavy burden” rests upon this Court before it may find a statute

unconstitutional. Moore v. Board of Sup’rs of Hinds County, 658 So. 2d 883, 887 (Miss.

1995) (“This Court has charged itself with the duty to examine statutes very carefully before

finding them unconstitutional.”). As this Court stated in Pathfinder Coach Division of

Superior Coach Corp. v. Cottrell, 216 Miss. 358, 62 So. 2d 383, 385 (1953):

       [i]n the case of Miss. State Tax Commission v. Flora Drug Co., 167 Miss. 1,
       148 So. 373, 376, the court quoted with approval from Sutherland on Statutory
       Construction, Vol. I, Sec. 65, 2d ed., as follows: ‘Statutes cannot be declared
       invalid on the ground that they are unwise, unjust, unreasonable, immoral, or
       because opposed to public policy, or the spirit of the Constitution.’ And in
       Albritton v. City of Winona, 181 Miss. 75, 178 So. 799, 803, 115 A.L.R. 1436,
       the Court said: ‘In determining whether an act of the Legislature violates the
       Constitution, the courts are without the right to substitute their judgment for
       that of the Legislature as to the wisdom and policy of the act and must enforce
       it, unless it appears beyond all reasonable doubt to violate the Constitution.’

The underlying consideration behind this position is that, “[w]hen a party invokes our power

of judicial review, it behooves us to recall that the challenged act has been passed by



                                              11
legislators and approved by a governor sworn to uphold the selfsame constitution as are we.”

State v. Roderick, 704 So. 2d 49, 52 (Miss. 1997). Therefore, “under Mississippi law a party

challenging the constitutionality of a statute must prove unconstitutionality beyond a

reasonable doubt.” Cities of Oxford, Carthage, Starkville and Tupelo v. Northeast Elec.

Power Ass’n, 704 So. 2d 59, 65 (Miss. 1997) (citing Secretary of State v. Wiesenberg, 633

So. 2d 983, 989 (Miss. 1994); Miss. Power Co. v. Goudy, 459 So. 2d 257, 263 (Miss. 1984)).

In other words:

       one who assails a legislative enactment must overcome the strong presumption
       of validity and such assailant must prove his conclusions affirmatively, and
       clearly establish it beyond a reasonable doubt. All doubts must be resolved in
       favor of validity of a statute. If possible, a court should construe statutes so as
       to render them constitutional rather than unconstitutional if the statute under
       attack does not clearly and apparently conflict with organic law after first
       resolving all doubts in favor of validity.

Id. (citing Loden v. Miss. Public Service Comm’n, 279 So. 2d 636, 640 (Miss. 1973)

(citations omitted)). Moreover, “to state that there is doubt regarding the constitutionality

of an act is to essentially declare it constitutionally valid.” Moore, 658 So. 2d at 887 (citing

Ivy v. Robertson, 220 Miss. 364, 370, 70 So. 2d 862, 865 (1954)). Therefore, Section 7(4)

was properly adjudged unconstitutional only if it directly conflicted with “the clear language

of the constitution.” PHE, Inc. v. State, 877 So. 2d 1244, 1247 (Miss. 2004).

       I. Whether the Levee Board demonstrated - after resolving all doubts in favor
       of constitutionality - that Section 7(4) violates the clear language of the
       Mississippi Constitution.

¶14.   “Under Section 227 et seq. of the Constitution, this levee district is in the same

situation as if it had been originally created by the Constitution ... .” Yazoo & M.V.R., 195



                                               12
So. at 706. Given the “broadness of the terms employed in granting powers to the [Levee

Board]” under Article 11, this Court has determined that:

       it is plain that it was the intention to vest the boards of levee commissioners
       with plenary authority to deal with the ‘erection, maintenance, and repair’ of
       the levee system at their discretion, for the purpose of protecting the property
       of their respective districts from loss and destruction. The act incorporating
       the board of levee commissioners of the Yazoo-Mississippi Delta expressly
       directs that it shall be construed as ‘an exercise by the Legislature of all the
       powers appertaining to it necessary to carry into effect the intent of said act,’
       and, as stated, this legislative enactment is practically embodied in our organic
       law.     The terms employed in the Constitution, by any reasonable
       interpretation, convey the evident design of clothing levee boards with the
       power to ‘erect,’ ‘construct,’ and ‘locate’ levees ... .

Ham, 35 So. at 946 (emphasis added).7 These “necessarily large powers of discretion” are

aimed toward enabling the Board to “successfully carry into effect the objects of its creation

... .” Id. at 948. Outside of the constitutional powers bestowed upon the Board, however,

it “is subject to the supervision and control of the Legislature and can exercise, unless the

Constitution otherwise provides, only such powers as may be delegated to it by the

Legislature.” Clark, 105 So. at 505. See also Bobo, 46 So. at 824 (“the Legislature has the

amplest power to change, alter, and modify the machinery of a board like [the Levee Board],

so long as it does not trench upon any constitutional rights that such board may have ... .”).

¶15.   Regarding the discretionary powers of the Board, this Court stated in Bobo that:

       [q]uite an array of authorities is cited to the proposition that bodies of
       legislative creation, like this levee board, are entitled to the protection of the
       courts so far as their autonomy, their property, and internal affairs are
       concerned; that these are matters which are committed by the Constitution to


       7
        According to Webster’s Third New International Dictionary, “plenary” is defined
as “complete in every respect: Absolute, Perfect, Unqualified.” Webster’s Third New
International Dictionary p. 1739 (1986).

                                              13
       the discretion of the governing body of the levee board; that this board, by the
       provisions of the Constitution, is granted absolute protection in the possession,
       control, and disposition of its property; and that, whilst it may be a public
       corporation, as distinguished from a private corporation, and in political and
       governmental matters may be the representative or auxiliary of the state,
       nevertheless it is a separate and distinct corporation in all other matters,
       entirely independent of the state, with property rights which are protected, and
       of which it cannot be deprived without due process of law. The general
       principle here announced is also sought to be fortified by the case of Aberdeen
       Academy v. Aberdeen, 13 Smedes & M. 645. There is no sort of doubt as to
       the correctness of the general principle announced in these decisions.

46 So. at 823 (emphasis added) (although the principle had no application to the act at issue

in Bobo, which this Court found did not deprive the Board of any of its property or deny it

any due process of law). But see Gully v. Williams Bros., 182 Miss. 119, 180 So. 400, 404

(1938) (pointing out that the Aberdeen Academy decision cited in Bobo, which “involved

the right of the Legislature in 1850 to divert liquor license funds from the municipality to

which it had been granted by the charter of the city of Aberdeen in 1837; which funds the

Legislature in 1848 undertook to divert from the city to the academy,” was “overturned,

although not expressly overruled, in the case of State Board of Education v. Aberdeen, 56

Miss. 518 ... .”).

¶16.   Therefore, this Court will first examine whether Section 7(4) violated any specific

constitutional authority granted to the Board. This is a threshold consideration because “a

state constitution does not grant specific legislative powers, but limits them, and ... the

lawmaking department possesses all legislative powers not prohibited or restricted by the

state or federal constitution, and certainly the power extends to circumstances not covered

by the constitutions at all.” Farrar v. State, 191 Miss. 1, 2 So. 2d 146, 148 (1941). See also



                                              14
Albritton, 178 So. at 803 (“The legislative department is primarily charged with the duty of

determining by what means [the promotion of the welfare of its citizens] can be

accomplished. To that end it is invested, by [Article 4,] section 33 of our State Constitution,

with all legislative power, except in so far as other sections of the Constitution place a

limitation thereon.”); Bobo, 46 So. at 824; Clark, 105 So. at 505. In Franklin, for instance,

this Court found chapters 169 8 and 170 9 of the Acts of 1922 “constitutional as a reasonable

regulation of the affairs of the board. The Legislature has the right to prescribe, alter, or

change at its discretion the procedure and method of operation of the board, so long as it does

not infringe upon the proper and efficient exercise of the power granted the levee

commissioners by the Constitution.” 130 Miss. at 164, 93 So. at 740. Moreover:

       the control of the purse strings of government is a legislative function. Indeed,
       it is the supreme legislative prerogative, indispensable to the independence
       and integrity of the Legislature, and not to be surrendered or abridged, save
       by the Constitution itself, without disturbing the balance of the system and
       endangering the liberties of the people. The right of the Legislature to control
       the public treasury, to determine the sources from which the public revenues
       shall be derived and the objects upon which they shall be expended, to dictate


       8
          “Chapter 169 provides that, except in cases of emergency ... , the board is required
to let all contracts for material and work in connection with the maintenance or repair of the
levees by advertisement for three weeks in a newspaper, and the board shall receive bids for
said work and award the contract to the lowest responsible bidder.” Franklin, 130 Miss.
at 164, 93 So. at 739.
       9
        “Chapter 170 provides that the board shall have a president, a chief engineer, an
assistant chief engineer, an attorney or firm of attorneys, a pump engineer, a secretary and
treasurer, a caretaker, and such other clerical and stenographic help as needed, and such
common laborers as may be deemed necessary to carry on the work of the board, but that
said board shall have no other paid officers or employees, except in cases of emergency.
The act then prescribes that the salary or compensation of the officers and employees shall
be fixed by the board within certain limitations ... .” Franklin, 130 Miss. at 164, 93 So. at
739.

                                              15
       the time, the manner, and the means both of their collection and disbursement,
       is firmly and inexpugnably established in our political system.

Colbert v. State, 86 Miss. 769, 39 So. 65, 66 (1905) (emphasis added). Therefore, Board

funds are properly considered subject to legislative control absent constitutional provisions

otherwise.

¶17.   The State not only contends that Section 7(4) did not violate any specific

constitutional authority granted to the Board, it further asserts that the constitutional

provisions of Article 11, Section 227 et seq. support its passage. It points to the specific

language in Article 11, Section 237;10 Article 11, Sections 235 11 and 239;12 and Article 11,

Section 234 13 to support its argument that the Legislature was constitutionally empowered

to enact bills affecting Board revenues.




       10
        Article 11, Section 237 states: “[t]he legislature shall have full power to provide
such system of taxation for said levee districts as it shall, from time to time, deem wise and
proper.” Miss. Const. art. 11, Section 237 (emphasis added).
       11
          Article 11, Section 235 states: “[e]ach levee board shall make, at the end of each
fiscal year, to the governor of this state, a report showing the condition of the levees and
recommending such additional legislation on the subject of the system as shall be thought
necessary, and showing the receipts and expenditures of the board, so that each item, the
amount and consideration therefor, shall distinctly appear, together with such other matters
as it shall be thought proper to call to the attention of the legislature.” Miss. Const. art. 11,
Section 235.
       12
         Article 11, Section 239 states: “[t]he legislature shall require the levee boards to
publish at each of their sessions an itemized account embracing their respective receipts
since the prior session, and such appropriations as have been made or ordered by them
respectively, in some newspaper or newspapers of the district.” Miss. Const. art. 11, Section
239.
       13
            See paragraph 3 for the text of Article 11, Section 234.

                                               16
¶18.   The State also points out that since the Board was created in 1884, the Legislature has

passed over 140 bills regulating its affairs, including its financial affairs. For instance, the

Legislature has regulated the manner and amount of bonds the Board could raise pursuant

to state law, see Chapter 60 of the Laws of 1892 (adopted April 1, 1892); authorized the

Board to spend funds on particular projects and regulated the salaries payable to Board

employees, see, e.g., Chapter 81 of the Laws of 1894 (adopted February 7, 1894), Chapter

170 of the Laws of 1922 (adopted March 31, 1922); and directly appropriated general funds

of the State to the Board, see Chapter 61 of the Laws of 1918.14 In sum, the State argues that

Section 7(4) is simply another constitutional manifestation of the Legislature’s power in

regulating the financial affairs of the Board. As legislative control over the Board’s financial

affairs has repeatedly occurred since its inception, it contends the financial affairs addressed

in Section 7(4) are also “subject to [the Legislature’s] supervision and control.” See Clark,

105 So. at 505.

¶19.   The Board counters that the plain language of Article 11 renders Section 7(4) facially

unconstitutional. Article 11, Section 229 states:

       There shall be a board of levee commissioners for the Yazoo-Mississippi delta
       levee district which shall consist of two members from each of the counties of
       Coahoma and Tunica, and one member from each of the remaining counties,
       or parts of counties now or hereafter embraced within the limits of said district.

Miss. Const. art. 11, Section 229. See also Yazoo & M.V.R., 195 So. at 706 (“[u]nder

Section 227 et seq. of the Constitution, this levee district is in the same situation as if it had



       14
            See footnote 3 for the text of Section 2 of Chapter 61, Laws of 1918 - House Bill
No. 33.

                                               17
been originally created by the Constitution ... .”). The Board asserts that this language

effectively acts as a constitutional charter. As such, the Board contends the language of

Article 11 pertaining to the Board takes on a constitutional character. Article 11, Section 232

states, “[t]he commissioners of said levee districts shall have supervision of the erection,

repair, and maintenance of the levees in their respective districts ... .” Miss. Const. art. 11,

Section 232 (emphasis added). See also Ham, 35 So. at 946 (“it was the intention to vest the

boards of levee commissioners with plenary authority to deal with the ‘erection, maintenance

and repair’ of the levee system at their discretion, for the purpose of protecting the property

of their respective districts from loss and destruction.”) (emphasis added). In the estimation

of the Board, it can only meet this constitutional obligation of erecting, repairing, and

maintaining the levees if it controls the revenues acquired within the District for levee

purposes. While it concedes that Article 11, Sections 236 and 237 grant the Legislature

limited power over the “system of taxation,” 15 the Board asserts that all tax revenues

therefrom are to be paid directly to the Board “for levee purposes.” 16 See also Bobo, 46 So.

at 823 (“bodies of legislative creation, like this levee board, are entitled to the protection of

the courts so far as their autonomy, their property, and internal affairs are concerned; that

these are matters which are committed by the Constitution to the discretion of the governing

body of the levee board; that this board, by the provisions of the Constitution, is granted



       15
            See footnote 10.
       16
        Article 11, Section 236 provides for legislatively imposed levee taxes “for levee
purposes” to “be paid into the treasury of the levee board of the district in which the land
charged with the same is situated ... .” Miss. Const. art. 11, Section 236.

                                               18
absolute protection in the possession, control, and disposition of its property ... .”) (emphasis

added). In other words, the power of the Legislature extends only to the system of taxation,

and not control over the Board’s revenues. Therefore, the Board asserts Section 7(4), which

directs funds of the Yazoo-Mississippi Delta Levee District to the Budget Contingency Fund

of the State, to be an unconstitutional act of legislative control because it was wrought in

direct contravention of the express constitutional provisions of Article 11. In support, the

Board cites Board of Trustees of State Institutions of Higher Learning v. Ray, 809 So. 2d

627, 637 (Miss. 2002), for the proposition that, “[w]hile ... the legislature possesses the

power to take away by statute what has been given by statute, the same cannot be said for that

created by the Constitution. To allow this would be an affront to our Constitution.” See also

Bobo, 46 So. at 824 (“the Legislature has the amplest power to change, alter, and modify the

machinery of a board like [the Levee Board], so long as it does not trench upon any

constitutional rights that such board may have ... .”). As a “constitutionally-created entity”

rather than a “statutorily-created entity” by virtue of Article 11, the Board insists that Section

7(4) unconstitutionally usurps the Board’s control over its own revenues.

¶20.   The State replies that the express constitutional provisions of Article 11 relied upon

by the Board lack sufficient clarity regarding the constitutionality of Section 7(4). It asserts

that the Board’s authority under Article 11 to supervise the “erection, repair, and

maintenance” of the levees does not immunize it from legislative control over its funds.

Because any “doubt regarding the constitutionality of an act is to essentially declare it

constitutionally valid,” Moore, 658 So. 2d at 887 (citing Ivy, 70 So. 2d at 865), the State



                                               19
asserts that the Legislature also had the inherent constitutional authority to enact Section

7(4).17

¶21.      The State contends that any attempt to limit the Legislature’s power over the revenues

of the Board must be express. See Farrar, 191 Miss. at 1, 2 So. 2d at 148 (“a state

constitution does not grant specific legislative powers, but limits them, and ... the lawmaking

department possesses all legislative powers not prohibited or restricted by the state or federal

constitution, and certainly the power extends to circumstances not covered by the

constitutions at all.”). For example, Article 8, Section 206A of the Mississippi Constitution

places certain education funds beyond the Legislature’s budget authority. See Miss. Const.

art. 8, Section 206A. Because Article 11 contains no such express restriction,18 the State

asserts that the funds at issue were subject to the inherent constitutional authority of the

Legislature.

¶22.      To establish that Board funds are public funds “within the exclusive province of the

legislature,” id., the State argues that the Board is simply a state agency. See Nugent v.

Board of Mississippi Levee Com’rs, 58 Miss. 197, 1880 WL 6893 at *8 (1880) (prior to the

Mississippi Constitution of 1890, this Court found that “in this case it is clear that the

Legislature intended merely to create a State agency. ... [The Board of Mississippi Levee


          17
        Note that if specific constitutional authority exists regarding the provisions of
Section 7(4), any discussion of inherent constitutional authority is moot. This is the position
of the Board which dismisses the inherent constitutional authority argument of the State
arguing, “general Legislative power cannot be a bootstrap to dispossess the Levee Board of
the plenary authority expressly granted by the Constitution.”
          18
         Rather, the State argues Article 11 expressly permits the Legislature to enact bills
affecting the Board’s financial resources.

                                                20
Commissioners] has merely administrative duties to perform - a work prescribed by the

Legislature, and with means furnished by the Legislature.”).19 The Board points to the

constitutionally vested authority of the Levee Board to establish its place as an autonomous

branch of government. See Yazoo & M.V.R., 195 So. at 706 (“[u]nder Section 227 et seq.

of the Constitution, this levee district is in the same situation as if it had been originally

created by the Constitution ... .”). The State, however, replies that the Board is analogous to

the Board of Trustees of State Institutions of Higher Learning (“Board of Trustees”), which

was made a constitutional body by constitutional amendment in 1944. See Van Slyke v.

Board of Trustees of State Institutions of Higher Learning, 613 So. 2d 872, 877 (Miss.

1993) (citing State ex rel. Allain v. Board of Trustees of Institutions of Higher Learning,

387 So. 2d 89, 91 (Miss. 1980)). In Allain, this Court described the Board of Trustees as “a

constitutionally created state agency.” 387 So. 2d at 91. As such, this Court found in Van

Slyke that the chancellor did not err in “finding that the Board of Trustees is part of the

executive branch of government, rather than an autonomous or fourth branch of

government.” 613 So. 2d at 877. Moreover, the State points out that the Board has been

characterized as part of the executive branch rather than an autonomous branch of

government. See Haley, 108 Miss. at 899, 67 So. at 499 (“[w]e think the board of levee

commissioners belongs to the executive department ... .”).20 Therefore, the State claims that


       19
      The State also notes that Board employees participate in the state retirement system
(“PERS”).
       20
         The Board contends that Haley stands only for the proposition that under Article
1, Sections 1 and 2 of the Mississippi Constitution, an individual cannot remain on the
Board of Supervisors (a judicial branch) when appointed as a Levee Commissioner (a non-

                                              21
the funds of the Board are public funds, subject to legislative control absent explicit removal

from the inherent budget authority of the Legislature, and the absence of any specific

prohibition to legislation like Section 7(4) thus creates reasonable doubt which must be

resolved in favor of Section 7(4)’s constitutionality. See Moore, 658 So. 2d at 887 (citing

Ivy, 70 So. 2d at 865) (“doubt regarding the constitutionality of an act is to essentially declare

it constitutionally valid ... .”).

¶23.    The State further argues that if the Board is a state agency whose funds are subject to

legislative control by virtue of the absence of constitutional provisions otherwise, then Board

revenues may be used for non-levee purposes. The Board counters that in Nugent this Court

found that the revenue of the Board consists solely:

        of taxes levied by the Legislature, to be expended solely in the performance of
        the public duty of protecting the district from overflow. ... This fund is ...
        raised by a specific tax - a mode of taxation authorized by the Constitution
        only for the erection of works of this character; and this stamps it essentially
        as a trust fund devoted exclusively to the work provided for.

58 Miss. 197, 1880 WL 6893 at *8. In other words, “[the] expression of the purpose of the

tax in the act is an exclusion of all other purposes.” Id. at *12. See also Board of Levee

Com’rs v. Hemingway, 66 Miss. 289, 6 So. 235, 236 (1889).21 While both Nugent and

Hemingway preceded the Constitution of 1890, the Board asserts that the principles therein

remain applicable under Lowe v. Board of Levee Com’rs for Yazoo-Mississippi Delta, 19

So. 346 (Miss. 1896), which was “covered and controlled” by the Nugent decision. Id.


judicial branch). See id. at 498.
        21
         The State contends that the characterization of levee funds in Hemingway is fact-
specific to the appropriation act at issue in that case.

                                               22
¶24.   The State contests the Board’s assertions, citing prior holdings of this Court regarding

legislative control over “the purse strings of government.” See Colbert, 39 So. at 67 (“we

are constrained to believe that the Constitution regards the Legislature as the sole repository

of power to make appropriations of moneys to be paid out of the state treasury.”) (emphasis

added); Washington County v. Board of Miss. Levee Com’rs, 171 Miss. 80, 156 So. 872,

873 (1934) (regarding the appropriation of certain sixteenth section lands for levee district

purposes, “[i]t appears to be well-settled that, in the absence of constitutional prohibition, the

Legislature may authorize the taking of property devoted to a public use for a different public

use ... .”); Bailey, 236 So. 2d at 423 (“[t]he appropriation of public funds is traditionally

within the exclusive province of the legislature.”) (emphasis added). In sum, the State asserts

that all state agencies using funds for a particular purpose are administering a public trust,

yet this alone does not preclude legislative control over the direction of those funds.

¶25.   The Board faces a high burden because “under Mississippi law a party challenging

the constitutionality of a statute must prove unconstitutionality beyond a reasonable doubt.”

Cities of Oxford, 704 So. 2d at 65 (citing Wiesenberg, 633 So. 2d at 989; Goudy, 459 So.

2d at 263). Nonetheless, “no citation of authority is needed for the universally accepted

principle that if there be a clash between the edicts of the constitution and the legislative

enactment, the latter must yield.” Newell v. State, 308 So. 2d 71, 77 (Miss. 1975). This

Court must determine whether Section 7(4) conflicts with the language of the constitution.

¶26.   Section 7(4) clearly conflicts with the language of the Mississippi Constitution of

1890, Article 11, Sections 232 and 236. Article 11, Section 232 gives the Board “plenary



                                               23
authority to deal with the ‘erection, maintenance, and repair’ of the levee system ... .” Ham,

35 So. at 946. Article 11, Section 236 expressly prohibits the use of Board funds for non-

levee purposes. Since Section 7(4) mandates Board funds be converted to the Budget

Contingency Fund for use other than levee purposes (the erection, maintenance, and repair

of the levee system), the Legislature overstepped the bounds of its constitutionally imposed

limitation.

¶27.   Prior to the adoption of the Mississippi Constitution of 1890, the Board was simply

viewed as a state agency. See Nugent, 58 Miss. at 197. In the Mississippi Constitution of

1890, the Board is referred to as a “board.” Miss. Const. art. 11, Section 229. Following

adoption of the Mississippi Constitution of 1890, the Board was viewed as a constitutionally-

created organization, see Yazoo & M.V.R., 195 So. at 706, but also as a part of the executive

branch. See Haley, 108 Miss. at 899, 67 So. at 499. While the Board is subject to legislative

control absent constitutional provision otherwise, see Clark, 105 So. at 505; Bobo, 46 So.

at 824, the framers did not grant legislative authority to frustrate the purposes of a

constitutionally-created organization. While the Legislature does have the power to tax and

appropriate, see Colbert, 39 So. at 66, that power is limited by the Mississippi Constitution

with respect to Board funds. See Miss. Const. art. 11, Section 236; Bobo, 46 So. at 824. In

short, Article 11, Section 236 does not permit the Legislature to take Board funds which are

constitutionally mandated for levee purposes, and redirect them toward non-levee purposes.

To hold otherwise would subvert the Mississippi Constitution.          Therefore, while the




                                             24
Legislature is empowered to seek amendments to the Mississippi Constitution if they so

desire, until that time, this Court finds Section 7(4) unconstitutional.

¶28.   Since Section 7(4) has been declared unconstitutional, the remaining issues are moot,

and this Court declines to address them.

                                      CONCLUSION

¶29.   “[U]nder Mississippi law a party challenging the constitutionality of a statute must

prove unconstitutionality beyond a reasonable doubt.” Cities of Oxford, 704 So. 2d at 65

(citing Wiesenberg, 633 So. 2d at 989; Goudy, 459 So. 2d at 263). Nonetheless, “no citation

of authority is needed for the universally accepted principle that if there be a clash between

the edicts of the constitution and the legislative enactment, the latter must yield.” Newell,

308 So. 2d at 77. This Court finds that Section 7(4), in authorizing the use of Board funds

for non-levee purposes, plainly conflicts with the clear language of Article 11, Sections 232

and 236 of the Mississippi Constitution of 1890 and, therefore, is unconstitutional.

¶30.   AFFIRMED.

    SMITH, C.J., WALLER AND COBB, P.JJ., CARLSON, GRAVES, AND
DICKINSON, JJ., CONCUR. EASLEY, J., DISSENTS WITHOUT SEPARATE
WRITTEN OPINION. DIAZ, J., NOT PARTICIPATING.




                                              25